SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of , 2009, is made and entered into by and between Ethos Environmental, Inc., a Nevada corporation, with its principal executive offices located at 6800 Gateway Park Drive San Diego, California92154 (the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively the “Purchasers”). WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of Regulation D promulgated thereunder, the Company desires to issue and sell to Purchaser, and Purchaser desires to purchase from the Company, securities of the Company as more fully described in this Agreement; and, WHEREAS, the Purchasers, severally and not jointly, desire to purchase and the Company desires to issue and sell to the Purchasers, in each case upon the terms and subject to the conditions set forth in this Agreement: (i) 12% secured convertible promissory notes of the Company in the aggregate principal amount of up to One Million Dollars ($1,000,000) (a “Note” or the “Notes”), and (ii)common stock purchase warrants to purchase shares of the Company’s par value $.001 common stock (a “Warrant” or the “Warrants”). NOW THEREFORE, in consideration of the foregoing and the representations, warranties, covenants and agreements herein contained, the Company and each of the Purchasers severally (and not jointly) hereby agree as follows: 1. Purchase and Sale of Units. (a)Sale and Issuance of Units.Subject to the terms and conditions of this Agreement, each Purchaser agrees to purchase at the Closing (as defined below), and upon payment of the Purchase Price (as defined below), the Company agrees to sell and issue to each Purchaser a unit or units (the “Units”). Each Unit shall consist of the following: (i)a convertible promissory note in substantially the form attached to this Agreement as Exhibit A (the “Note”), with a term of two year, which may be convertible into common stock of the Company on the terms stated therein; (ii)a common stock purchase warrant, in the form of Exhibit B (the “Warrant”), for the right to purchase that number of shares of Company Common Stock equal to 100,000 shares per Unit purchased, which shall be exercisable immediately and have a two year term of exercise at an exercise price of $0.25 per share; and, (iii)an incentive bonus allotment of 33,000 shares of the Company’s common stock (the “Incentive Shares”). (b)Form of Payment.On the Closing Date: (i)each Purchaser shall pay the Purchase Price (as hereinafter defined) for each Unit at the Closing (as defined below) by wire transfer of immediately available funds to the Company, in accordance with the Company’s written wiring instructions, and (ii)the Company shall deliver such Notes and Warrants duly executed on behalf of the Company, to such Purchaser, against delivery of such Purchase Price. 1 (c)Closing Date.Subject to the satisfaction (or written waiver) of the conditions thereto set forth in Section 5 and Section 6 below, the date and time of the issuance and sale of the Notes and the Warrants pursuant to this Agreement (the “Closing Date”) shall be 10:00 a.m., Pacific time, on the date first written above, or such other mutually agreed upon time.The closing of the transactions contemplated by this Agreement (the “Closing”) shall occur on the Closing Date at such location as may be agreed to by the parties and may be undertaken remotely by facsimile or other electronic transmission. (d)Separate Agreements and Sales.The Company’s agreements with each of the Purchasers are separate agreements, and the sales of the Units to each of the Purchasers are separate sales. (e)Purchase Price; Minimum and Maximum.The Purchase Price per Unit is $50,000.00 (the “Purchase Price”) and the Company is offering 20 Units for gross proceeds of (f)Security Interest.
